Citation Nr: 0005121	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-76 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a hernia.  

3.  Entitlement to service connection for a hypertension 
(claimed as high blood pressure).  

4.  Entitlement to service connection for a groin-rash, 
claimed as secondary to a sexually transmitted disease (STD).  

5.  Entitlement to service connection for a rash, claimed as 
secondary to Agent Orange exposure.

6.  Entitlement to service connection for a hacking cough, 
claimed as secondary to Agent Orange exposure.

7.  Entitlement to service connection for irritation of gums 
with loss of teeth, claimed as secondary to Agent Orange 
exposure.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2. There is no credible supporting evidence of an inservice 
stressor to support the diagnosis of PTSD.

3.  There is no competent evidence that the veteran currently 
has a hernia.  

4.  There is no competent evidence that the veteran currently 
has hypertension.  

5.  There is no competent evidence that the veteran currently 
has a groin-rash.

6.  The veteran has not presented or identified competent 
medical evidence linking a skin rash to herbicide exposure or 
any other incident or event of service. 

7.  The veteran has not presented or identified competent 
medical evidence linking a current disorder manifested by a 
hacking cough to herbicide exposure or any other incident or 
event of service. 

8.  The veteran has not presented or identified competent 
medical evidence linking a current disorder manifested by 
irritation of gums with loss of teeth to herbicide exposure 
or any other incident or event of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
period of active military service. 38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

2.  The claim of entitlement to service connection for a 
hernia is not well grounded.  38 U.S.C.A. § 5107.

3.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107.

4.  The claim of entitlement to service connection for groin-
rash is not well grounded.  38 U.S.C.A. § 5107.

5.  The claim of entitlement to service connection for a 
rash, claimed as secondary to Agent Orange is not well 
grounded.  38 U.S.C.A. § 5107.

6.  The claim of entitlement to service connection for a 
hacking cough, claimed as secondary to Agent Orange exposure 
is not well grounded.  38 U.S.C.A. § 5107.

7.  The claim of entitlement to service connection for 
irritation of gums with loss of teeth, claimed as secondary 
to Agent Orange exposure is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded. 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the claimed condition is service-connected 
is not sufficient; the appellant must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  38 
U.S.C.A. 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection to be well 
grounded, there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of the incurrence of 
a disease or injury in service and (3) medical or in some 
cases lay evidence of a nexus between the in-service disease 
or injury and the current disability.  Carbino v. Gober, 10 
Vet. App. 507 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the claim for service connection is 
based on the relationship of one disorder to another, 
competent medical evidence showing that such a relationship 
exists must be submitted in order to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service. If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  Clyburn, v. West, 12 Vet. App. 296 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam war will be presumed to have been exposed 
to an herbicide agent during that service if he develops one 
of the diseases listed in 38 C.F.R. § 3.309(e).

The diseases listed in § 3.309(e), consist of the following: 
Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, Multiple myeloma, Non-Hodgkin's 
lymphoma, Acute and subacute peripheral neuropathy, Porphyria 
cutanea tarda, Prostate cancer, Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

Service connection will be granted to a veteran with 
inservice exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6) 
(1999).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997).  

PTSD

The service medical records do not contain findings referable 
to a psychiatric disorder, or evidence indicating treatment 
for related symptoms.  The post-service medical evidence does 
not show a medical diagnosis of a psychiatric disorder during 
the veteran's initial post-service year.

The veteran's service personnel records show that he served 
in Vietnam from August 1965 to August 1966.  His principal 
duty during this period was as a crash crewman.  

The veteran was accorded a VA PTSD examination in August 
1995.  At that time, he reported the following stressors:  
upon arrival at China Beach, he heard gunfire and witnessed 
the shooting and death of a Vietnamese; while hitch-hiking 
towards Chu-Lai, he witnessed the death of two children, a 
boy who was shot and killed and a girl who was sexually 
assaulted and then killed; and multiple air crashes and dead 
bodies that the veteran had to retrieve; an occasion when his 
unit was sent to retrieve bodies from a vehicle that had hit 
a land mine, he picked up a helmet and there was a head in 
the helmet.  

The examiner reported that as a result of the above stressors 
the veteran experienced recurrent and intrusive distressing 
recollections of the events; periodic nightmares, and 
infrequent flashbacks.  The veteran avoided thoughts or 
feelings associated with his past, avoided crowds, people, 
and Vietnam movies.  There was no reported history of anger 
and irritability.  There was reported marked hypervigilance 
and startle response as well as insomnia.  

On mental status examination, the veteran's affect and mood 
were appropriate to his thought content.  He was oriented 
times three.  He was mildly depressed but there was no 
reported homicidal or suicidal ideation.  His memory was poor 
for both recent and remote events.  There was no evidence of 
psychotic behavior.  He reported auditory hallucinations of 
children crying and screaming related to his combat 
experiences.  His insight and judgment were fair.  The 
diagnoses were: Axis I- PTSD, alcohol dependence, marijuana 
dependence; Axis II-none; Axis III- hypertension.  

The veteran was accorded a VA psychology examination in 
September 1995.  At that time, the veteran reported that he 
experienced relationship difficulties, mood swings, sleep 
disturbance, combat related nightmares, increased startle 
response, hypervigilance, anxiety, irritability, decreased 
attention, and concentration.  He also reported feeling 
hopeless, detached, lonely, and stressful.  On examination, 
he was described to have an intimidating presence and spoke 
in a low, deep, voice.  He used excessive foul language in 
his responses to a questionnaire, but did not use foul 
language when spoken to directly.  His affect was in normal 
range, and his mood was described as angry and hostile.  
There was no evidence of thought disorder.  The veteran was 
administered the Minnesota Multiphasic Personality Inventory 
(MMPI) which revealed that he had significant PTSD related 
symptoms and coping somewhat effectively.  The diagnoses 
were: Axis- PTSD, Polysubstance Dependence; Axis II- 
diagnosis deferred; Axis III-high blood pressure; Axis IV- 
exposure to war, unemployment, and inadequate housing; Axis 
V- 70.

The veteran was accorded a VA PTSD examination in July 1998.  
At that time, he reported that he experienced difficulty 
sleeping.  He reported that he had nightmares about the war 
several times a month.  He reported stressors consistent with 
those made in the 1995 examination report.  He reported that 
he was divorced times three.  He reported that he had worked 
as a carpet layer, painter and general physical laborer for 
26 years.  In 1997, he began to work for Union Pacific 
Railroad initially as a brakeman and currently as a 
conductor.  

On examination, his mood was mildly depressed and his affect 
was somewhat dull but appropriate.  He was logical and 
described as a good historian.  He was fully oriented and 
appeared to be of average or above average intelligence.  
There were no problems with memory and concentration.  
Insight and judgment seemed fairly good.  The diagnoses were 
Axis I- alcohol dependence, marijuana dependence in 
remission, PTSD, chronic; Axis II- deferred; Axis III- skin 
cancer, high blood pressure; Axis IV- occupational problems; 
Axis V- 55, moderate symptoms.  The examiner noted that there 
was no indication, either on testing or from information 
gathered during the clinical interview, to indicate that the 
veterans statements were less than truthful.  He reported 
that it appears that the veteran was controlling his 
emotional distress by drinking and by throwing himself into 
his work.  

In November 1998, the RO requested supporting evidence of the 
claimed inservice stressors from the United States Marine 
Corps Personnel Management Support Branch (MMSB).  In 
November 1998 MMSB, reported that the anecdotal incidents 
reported by veteran, while possibly true, were not 
researchable.  In sum, there were no means to verify the 
veteran's alleged stressors without names, dates, etc...noted.

In March 1999, the RO requested information regarding the 
veteran's unit from the Marine Corps Historical Center 
(MCHC).  In a March 1999 response MCHC reported that there 
was nothing in the file for the veteran's unit for the period 
August 1965 to August 1966.  MCHC provided an extract of 
command chronologies for the period July to August 1966.  It 
was noted that the fire department answered calls to 4 
structural fires, 1 fuel spill, and 2 aid support fires in 
July.  There was 1 aircraft crash of a C-117 answered.  In 
August, the crash crew and fire department responded to 8 
structural fires and 1 fuel spill.  

Analysis

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor.  Gaines v. West, at 357; 38 C.F.R. 
§ 3.304(f).  

Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

The United States Court of Veterans Appeals (Court) in 
Zarycki v. Brown, 6 Vet. App. 91 (1993) set forth the 
foundation for the framework now established by the case law 
for establishing the presence of a recognizable stressor, 
which is the essential prerequisite to support the diagnosis 
of PTSD.  The Court noted that the evidence necessary to 
establish the existence of the recognizable stressor during 
service will vary depending on whether or not the veteran was 
"engaged in combat with the enemy" under 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. § 3.304.  

VA's General Counsel has held that the phrase "engaged in 
combat with the enemy" requires that the veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999). 

The General Counsel went on to hold that a determination as 
to whether a veteran engaged in combat with the enemy must be 
based on consideration of all evidence of record in each 
case.  In many cases, no single item of evidence will be 
determinative of the issue, and it will be necessary to 
evaluate the evidence for and against the assertion that the 
veteran engaged in combat.  Specifically, VA will have to 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence and to apply the benefit-
of-the-doubt standard if the evidence is in equipoise. 

The General Counsel found that nothing in 38 U.S.C.A. §  
1154(b) or other applicable statutes or regulations purports 
to limit the types of evidence that may be used to support a 
finding that a veteran engaged in combat with the enemy.  
Accordingly, a determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  The term "probative" refers to the 
tendency of the evidence, if believed, to establish the fact 
at issue.  As a general matter, however, we believe that a 
statement that the veteran engaged in a particular 
"operation" or "campaign" often would not, in itself, 
establish that the veteran engaged in combat. 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), 3rd edition 
and the 3rd edition, revised, to the fourth edition (DSM-IV).  
The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

The Court noted that "although it is not necessary to this 
decision here," the diagnoses of PTSD appeared to comport 
with the diagnostic criteria for PTSD.  Id. at 144.  (The 
concurring opinion goes further and states that the case also 
holds that where there is an "unequivocal" diagnosis of PTSD, 
the adequacy of the symptoms to support the diagnosis, as 
well as the sufficiency of the stressor, are presumed.  
Id. at 153  The governing regulation provides that if the 
Board, or other adjudicators, doubts whether the diagnosis of 
a mental disorder is substantiated, including as to whether 
the diagnostic criteria are met, or indeed rejects the 
diagnosis shown on examination, the case should be returned 
to the examiner for clarification.  38 C.F.R. § 4.126.  

In the absence of a finding that the veteran engaged in 
combat with the enemy, service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); 38 C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD. The Court held 
that 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304, contemplates 
evidence establishing a stressor while the veteran engaged in 
combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60 
lay (1993). 

The Court has stated that "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his Vietnam experiences as credible and 
diagnosed the appellant as suffering from post-traumatic 
stress disorder does not mean the [Board is] required to 
grant service connection for post-traumatic stress disorder."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992)..

Well-Grounded Claim

The veteran has a current diagnosis of PTSD, medical 
professionals have linked that diagnosis to inservice 
stressors reported by the veteran.  Since, for purposes of a 
well grounded claim, the veteran is competent to report these 
stressors, the Board concludes that the veteran's claim is 
well grounded.

Engaged in Combat

The evidence in favor of a finding that the veteran engaged 
in combat consists of his report in his substantive appeal 
that he "saw a great deal of 'combat action,'" and the report 
in his service personnel records that he participated in 
counterinsurgency operations in Vietnam.  On a VA psychology 
evaluation in September 1995, the veteran reported 
encountering enemy mines, booby traps and sniper fire.  He 
also reported being ambushed, flying in aircraft over war 
zones, and shooting children.

The evidence against a finding that the veteran engaged in 
combat, includes that fact that subsequent to September 1995, 
the veteran has consistently reported no specific 
participation in actions against the enemy.  Rather he has 
reported that he participated in the aftermath of such 
encounters.  Further, the admittedly limited, records from 
the veteran's unit shows that the veteran's crash crew 
responded to fires and fuel spills but does not show that it 
engaged in direct conflict with the enemy.  The veteran also 
received no combat injuries or awards.  Therefore, the Board 
concludes that the preponderance of the evidence is against a 
conclusion that the veteran engaged in combat with the enemy.

Credible Supporting Evidence of Stressors

Inasmuch as the veteran has not been shown to have engaged in 
combat with the enemy, a grant of service connection for PTSD 
requires credible supporting evidence of the claimed 
inservice stressors.  Such evidence must be in addition to 
the veteran's own statements.  He has reported that his 
stressors consisted of witnessing the shooting of a 
Vietnamese prisoner of war, the witnessing of a sexual 
assault or shooting of a Vietnamese girl after being 
captured, the recovery of dead bodies from downed aircraft, 
and an incident in which he picked up a helmet only to 
discover that it contained a severed head.

The Marine Corps Personnel Support Branch was unable to 
provide any information in support of these stressors.  
Records from the Marine Corps Historical Center show that the 
veteran's crash crew participated mainly in putting out 
structural and fuel fires, cleaning up fuel spills, and 
servicing fire extinguishers.  While the veteran has reported 
retrieving bodies from numerous downed aircraft, the Marine 
Corps records show that the veterans crew responded to only 
one aircraft crash without any reported casualties or any 
indication that it had been shot down.  While there is no 
requirement that every detail of a stressor be corroborated, 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997), the above 
cited laws and regulations require that there be some 
credible evidence supporting the claimed stressors.  In this 
case the record is lacking in such supporting evidence.

In the absence of supporting evidence of the claimed 
stressors, the veteran's claim for service connection for 
PTSD must be denied.

Hernia

The veteran's April 1967 separation examination shows a 
notation of bilateral external lax inguinal rings, not 
considered disqualifying.  However, the service medical 
records are negative for a diagnosis of a hernia.  

The United States Court of Appeals for the Federal Circuit 
has held that the requirement for a showing of current 
disability in order to establish a well grounded claim, means 
that there must be competent evidence of the claimed 
disability at the date of claim.  Gilpin v. West, 155 F.3d 
1355 (Fed. Cir. 1998)

The post-service medical evidence is negative for any 
findings of or diagnosis of a hernia.  Because the evidence 
of record fails to reveal any current diagnosis of a hernia, 
the Board must find the claim not well grounded.  

Hypertension

Hypertension is a chronic disease under the provisions of 38 
C.F.R. § 3.309. However, to take advantage of the 
presumptions contained in that regulation, there must be 
evidence of the hypertension to a compensable degree within 
one year of service.  38 U.S.C.A. § 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999); see also Hilkert v. West, 
12 Vet. App. 145, 148 (1999).  

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Under the rating schedule prior to 
January 12, 1998, the minimum compensable level of 
hypertension was shown where the disability was manifested by 
diastolic blood pressure readings predominantly 100 or more.  
A 10 percent evaluation was also provided where continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101(1999).

Hypertension was reported as a diagnosis on the August 1995, 
VA psychiatric examination and high blood pressure was 
reported as a diagnosis on the September 1995 and August 
1998, VA psychology examinations.  However, no blood pressure 
readings were reported, and the examiners noted that 
information contained in the report was based on the 
veteran's self reporting.  Information recorded by a medical 
examiner, unenhanced by any additional medical comment, is 
not competent medical evidence.  Le Shore v. Brown, 8 Vet. 
App. 406 (1995)

The post service evidence contains no reported blood pressure 
readings, thus it cannot be found that the veteran has 
elevated blood pressure readings that would meet the criteria 
for a current showing of hypertension.  In the absence of 
competent evidence of a current disability, the claim is not 
well grounded and must be denied.  Even assuming that the 
diagnoses reported in 1995 are sufficient to show current 
disability, there is no competent of a nexus between such 
diagnosis and service, and the claim would remain not well 
grounded.

Groin-rash

The service medical records show that veteran was seen and 
treated for a rash on his penis in March 1966.  The 
separation examination noted that the veteran's skin was 
normal.  Regardless of these findings, for purposes of 
submitting a well-grounded claim, the veteran is competent to 
report that he observed an abnormality of his skin during 
service and that he has had a continuity of symptomatology 
since service.  Savage.

However, competent medical evidence would be necessary to 
satisfy the Caluza requirement that there be a current 
disability.  The post service medical record is silent 
findings of a groin rash, and the veteran has not reported 
any treatment for such disability.  In the absence of 
competent evidence of current disability, the claim for 
service connection for groin-rash is not well grounded and 
must be denied.  See Gilpin supra.  


Agent Orange Disorders

Rash

While chloracne or other acneform diseases consistent with 
chloracne are subject to the presumptions of § 3.309(e), the 
competent evidence of record does not show any findings 
referable to chloracne or acneform disease.  As such, the 
presumption applicable to veteran's exposed to herbicides in 
Vietnam does not apply.  

The veteran could still establish service connection with 
competent evidence of direct service incurrence.  However, 
under any theory of entitlement, there is no competent 
evidence of a current disability.  

The Board acknowledges that the service medical records show 
that in March 1966, the veteran was seen for a rash on his 
penis.  Thereafter, no additional complaints or findings 
associated with a disorder of the skin was made during 
service.  Nonetheless, the veteran is competent to report 
that he has had a continuity of symptomatology since service.  
See Savage.  However, competent medical evidence is needed to 
relate the conditions noted in service and thereafter, to a 
current disability.  In this case, there is no such evidence.  

The post-service medical evidence is negative for any 
findings of or diagnosis of skin disorder (rash).  Because 
the evidence of record fails to show a current rash, the 
Board must find the claim not well grounded.  

Hacking Cough and Irritation of Gums with Loss of Teeth

The veteran asserts that disabilities manifested by a hacking 
cough and irritation of the gums with loss of teeth are 
residuals to his exposure to Agent Orange during service.

In the instant case, a hacking cough and irritation of gums 
with loss of teeth are not among the diseases subject to 
presumptive service connection under the provisions of § 
3.309(e).  Nonetheless, service connection would still be 
available if there were competent evidence of a current 
finding of reported hacking cough and irritation of gums with 
loss of teeth to Agent Orange exposure or some other incident 
of service.

Significantly, it is noted that the evidence of record, 
including the service medical records and post service 
reports, is silent with regard to any complaints or findings 
associated with disabilities manifested by a hacking cough 
and irritation of gums with loss of teeth.  Since there is no 
competent evidence of these disabilities currently, the 
veteran's claims of entitlement to service connection for a 
hacking cough and irritation of gums with loss of teeth are 
not well grounded and must be denied.  


ORDER

Service connection for PTSD is denied.

Service connection for a hernia is denied.  

Service connection for hypertension is denied.  

Service connection for a groin-rash is denied.  

Service connection for a rash, claimed as secondary to Agent 
Orange exposure is denied.  

Service connection for a hacking cough, claimed as secondary 
to Agent Orange exposure is denied.  

Service connection for irritation of gums with loss of teeth, 
claimed as secondary to Agent Orange exposure is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

